Case 1:20-cv-01296-PAB Document 26 Filed 12/07/20 USDC Colorado Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                            Chief Judge Philip A. Brimmer

Civil Action No. 20-cv-01296-PAB

CHRISTOPHER HEATH,

       Plaintiff,

v.

USAA GENERAL INDEMNITY COMPANY,

       Defendant.


                                          ORDER


       This matter is before the Court on the Second Order to Show Cause [Docket No.

25].

       Defendant filed its notice of removal on May 7, 2020. Docket No. 1. On July 13,

2020, the Court ordered defendant to show cause why the case should not be

remanded for lack of subject matter jurisdiction. See Docket No. 19. The Court noted

that defendant’s allegations were insufficient to determine whether the Court has

jurisdiction over the case because defendant alleged that plaintiff’s residency

determined plaintiff’s citizenship. Id. at 2-3. Defendant filed a response to the Court’s

first order to show cause, Docket No. 21, providing the Court with information regarding

plaintiff’s auto insurance policy, driver’s license, vehicle registration, and medical

treatment from the time of the underlying accident at issue in this insurance dispute. Id.

at 1-2, ¶¶ 1-5. The Court issued a second order to show cause on November 16, 2020.

Docket No. 25. In the second order to show cause, the Court noted that defendant only
Case 1:20-cv-01296-PAB Document 26 Filed 12/07/20 USDC Colorado Page 2 of 2




provided information on plaintiff’s residency from the time of the accident until removal,

which is insufficient to establish plaintiff’s domicile. Id. at 2. As a result, the Court

concluded that the allegations were insufficient to establish the Court’s subject matter

jurisdiction. Id. The Court gave defendant until November 23, 2020 to respond. Id. at

3.

       Defendant did not respond to the second order to show cause. As a result, the

Court finds that defendant has failed to meet its burden of demonstrating that diversity

of citizenship exists and that the Court has subject matter jurisdiction over this matter.

See Radil v. Sanborn W. Camps, Inc., 384 F.3d 1220, 1224 (10th Cir. 2004) (“The party

invoking federal jurisdiction bears the burden of establishing such jurisdiction as a

threshold matter.”). Because defendant did not show cause why the case should

proceed and has failed to establish a basis for removal, it is

       ORDERED that the case is remanded to the District Court for the County of

Denver, Colorado, where it was filed as case number 2020CV31269. It is further

       ORDERED that this case is closed.


       DATED December 7, 2020.

                                            BY THE COURT:



                                            PHILIP A. BRIMMER
                                            Chief United States District Judge




                                               2
